Name: COMMISSION REGULATION (EC) No 2298/97 of 20 November 1997 laying down to what extent applications for issue of export licences submitted during November 1997 for beef and veal products which may benefit from special import treatment in Canada may be accepted
 Type: Regulation
 Subject Matter: animal product;  America;  tariff policy;  international trade
 Date Published: nan

 21 . 11 . 97 EN Official Journal of the European Communities L 319/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2298/97 of 20 November 1997 laying down to what extent applications for issue of export licences submitted during November 1997 for beef and veal products which may benefit from special import treatment in Canada may be accepted HAS ADOPTED THIS REGULATION: Article 1 No applications for export licences were lodged for the beef and veal referred to in Regulation (EC) No 2051 /96 for the month of November 1997. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 2284/97 (2), and in par ­ ticular Article 12a (8) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12a, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EC) No 2051 /96 (3), laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada, as amended by Regulation (EC) No 2333/96 (4); Whereas Regulation (EC) No 2051 /96 fixed the quantities of meat which might be exported on special terms for the year 1997, whereas no applications were submitted for export licences for beef and veal , Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Article 12a of Regulation (EC) No 1445/95 during the first five days of the month of December 1997 the total quantity available being 5 000 tonnes . Article 3 This Regulation shall enter into force on 21 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 143, 27. 6 . 1995, p . 35 . (2) OJ L 314, 18 . 11 . 1997, p . 17 . (  ') OJ L 274, 26 . 10 . 1996, p . 18 . 4) OJ L 317, 6 . 12. 1996, p . 13 .